MIKVA, Circuit Judge,
concurring in the judgment and concurring in part:
I concur in the judgment of the Court and in Part I of the majority opinion. I *40disagree, however, with the rationale contained in Part II of that opinion. If the district court lacked jurisdiction over the counterclaim, as my brethren hold, I doubt this court’s authority to return the counterclaim to the district court and direct that court to transfer the counterclaim pursuant to 28 U.S.C. § 1631. I concur in the judgment because I believe that the district court had jurisdiction over the counterclaim by virtue of 30 U.S.C. § 1270(a) and that although venue was improper under 30 U.S.C. § 1271(c) (which is a venue provision rather than a jurisdictional provision and which may be waived by the parties), New Mexico waived its venue defense. The district court therefore erred in dismissing the counterclaim, and we must return it to the court. In doing so, we may suggest to the court that it use its authority under 28 U.S.C. § 1404, which allows a court to transfer a case whenever the convenience of the parties and witnesses and the interest of justice so demands, to transfer the counterclaim to the District Court for the District of New Mexico.